Exhibit 10.4
Guarantee Contract for No.: 4403402912009110028












China Development Bank Co., Ltd.
RMB Capital


Guarantee Contract












Guarantor: Song Yi
Lender: China Development Bank Co., Ltd.
 

--------------------------------------------------------------------------------


 
Guarantor: Song Yi
Address: 707F,Buliding 9,Xiangxie Garden, Nongyuanlu, Futian District, Shezhen
ID No.: 422426195803290012
Post Code: 518000
Tel: 0755-26553158
Fax: 0755-26634369


Lender: China Development Bank Co., Ltd.
Add: No.29 Fu Cheng Men Wai Dajie, Xicheng District, Beijing, China
 
Legal Representative: Chen Yuan
Postal Code: 100037
Operation Branch: China Development Bank Co., Ltd., Shenzhen Branch
 
Branch Address: 12-15/F,Citic Building,No.1093 Shennanzhonglu,Shenzhen,China
Branch Manager: Yu Xiaoping
Postal Code: 518031
Attn: Deng Yonghong
Tel: 0755-25987775
Fax: 0755-25988280
 

--------------------------------------------------------------------------------




To ensure that the Borrower (“Shenzhen Diguang Electronics Co., Ltd.”) fulfills
its loan contract No. 4403402912009110028 signed with the Lender (hereinafter
referred to as the “Main Contract”), the Guarantor is willing to provide the
guarantee to the Lender. The Guarantor and the Lender have reached an agreement
to conclude this Contract.


1. Definition


Except for the other stipulation of this Contract, the terms relating to the
definition in this Contract are the same as the Main Contract.


2. Scope of Guarantee


Under the Main Contract, the Borrower borrows RMB30 million that is thirty
million Yuan for one year , that is from the draw down date to the first
anniversary of such date.


The scope of guarantee includes all principal, interest, default interest,
compensation, liquidated damages, damage awards and costs to gain the right of
mortgage of the borrowed amount as stipulated in the Main Contract (include but
not limited to the litigation or arbitration fees, property preservation fee or
evidence preservation fee, enforcement fee, evaluation fee, auction fee,
appraisal fee, lawyer fee, travel fee and investigation-evidence collection
fees, etc.).


With the repayment of principal amount borrowed in the Main Contract, the
principal amount secured under this Contract reduces correspondingly.


3. Forms of Guarantee


The Guarantor will provide the unlimited and joint obligation guarantee to the
Lender as specified under the scope of guarantee in this Contract with all his
personal properties (including the property that belongs to the Guarantor in all
the personal and husband-wife joint properties).


No matter whether or not the Borrower provides the material guarantee for the
Main Contract, if the Borrower fails to repay the loan under the guarantee scope
of this Contract, the Lender has the right to directly demand the Guarantor to
undertake the guarantee responsibility, and the Guarantor should make the
settlement within 5 days after receiving the written notice for fulfilling the
guarantee responsibility.


4. Guarantee Period


The guarantee period of this Contract is two years starting from the expiry date
of the fulfillment period of each liability under the Main Contract.


5. Representations and Warranties given by Guarantor


(A) The Guarantor is a citizen of P.R.China and has entire civil ability at the
time when this Contract is executed.


(B) For the Guarantor, there is neither the personal liability nor any influence
on the litigation or arbitration for the status of his personal property.


(C) The Guarantor has the full right and power to sign this Contract and to make
the transactions under this Contract. This Contract is effectively signed by the
Guarantor.


(D) All documents and materials provided by the Guarantor to the Lender are
true, accurate and complete.


(E) The financial status of the Guarantor is sufficient to ensure that he is
able to fulfill the guarantee responsibility.


(F) The Guarantor is willing to undertake the joint guarantee responsibility
with all his owned properties.
 
(G) The Guarantor agrees to provide a list showing all his personal properties
(Annex 1) to the Lender. If the Lender thinks it necessary, an evaluation of the
listed properties can be made with the evaluation fee to be undertaken by the
Guarantor.
 

--------------------------------------------------------------------------------




(H) The Guarantor undertakes to own the entire ownership (or disposition) of the
listed properties. If the Lender thinks that it is necessary, an insurance
policy can be made to part of its properties or the mortgage or pledge
implementation (if the mortgage or pledge is made, the mortgage or pledge
contract should be separately signed) is carried out, and the Guarantor
undertakes to coordinate in going through the relevant registration formalities.


(I) The Guarantor ensures that he will unconditionally undertake the joint
responsibility guarantee and be committed to give up all the defenses.


The above representations and warranties are effective within the effective term
of this Contract.


6. Obligations of the Guarantor


(A) Starting from the execution date of this Contract, the Guarantor is not
allowed to dispose his property at his discretion (including but not limited to
the mortgage, pledge, transfer and give-off, etc.) unless the written approval
is obtained from the Lender.


(B) Starting from the execution date of this Contract, if the Guarantor intends
to rent his property for long term or make the modification to the fixed
mortgage or pledge, etc., the permission should be obtained in advance from the
Lender. It will be void for the Guarantor’s above act without the Lender’s
permission.


(C) The Guarantor will deliver the other materials on time, which are required
by the Lender.


(D) The Guarantor should continue to comply with and fulfill all the relevant
obligations and responsibilities in connection with and as the shareholders of
the Company.


(E) If any incidents which affect or may affect the fulfillment of any
obligation from the Guarantor under this Contract happen, the Guarantor should
notify the Lender timely.


(F) Before the termination of the guarantee responsibility under this Contract,
it is not allowed for the Guarantor to provide guarantee to any third party
unless written approval is obtained from the Lender.


(G) After the execution of this Contract, the Guarantor should not increase its
debt liability ( or to be sufficient to affect the guarantee ability under this
Contract) unless written approval is obtained from the Lender.


(H) The Guarantor should not sign any document that may be harmful to the
Lender’s interests or is engaged in any act that may be harmful to the Lender’s
interests.


(I) Before the termination of the guarantee responsibility under this Contract,
if the Guarantor intends to change his nationality or apply for the permanent
right of abode to the other country (except the obtained right), it should be
agreed by the Lender and be handled after the discussion with the Lender for the
relevant matters.


(J) If some material changes take place at the domicile or the working unit,
etc. of the Guarantor, the Lender should be notified in writing 10 days in
advance, with the relevant documents to be provided to the Lender for record.


(K) The Guarantor will undertake all the expenses that occur in the process of
the execution and fulfillment of this Contract.


7. Liability for breach of contract


If the Guarantor breaches this Contract stipulations or it is proved that his
representations or warranties in Clause 5 of this Contract is incorrect or
misleading, which causes the Lender in loss, then, the Guarantor should make the
compensation for all.


8. Modification and Transfer of Contract


(A) Except for the other stipulations made in this Contract, any modification of
this Contract must be discussed by the Guarantor and the Lender with the written
agreement to be reached.
 

--------------------------------------------------------------------------------




(B) If the Lender legally transfers the creditor's rights under the Main
Contract, the Guarantor will continue to undertake the joint guarantee
responsibility guaranteed in the scope of this Contract.


(C) If the Lender allows the Borrower to transfer the debts under the Main
Contract, the written approval should be obtained from the Guarantor, and the
Guarantor will not undertake the guarantee responsibility any more for the
transferred debts that are not agreed by the Guarantor.


(D) In the course of the guarantee, when there are some changes ( except for the
interest rate of the loan under the Main Contract to be adjusted as per the
People’s Bank of China ) for the interest rate of the loan and the loan amount
to be made by the Lender and the Borrower, which are not agreed by the
Guarantor, if it is for reducing the debts of the Borrower, the Guarantor will
still undertake the guarantee responsibility for the modified contract; if it is
for increasing the debts of the Borrower, the Guarantor will not undertake the
guarantee responsibility any more for the increased part.


If the Lender and the Borrower make some changes for the fulfillment term of the
repayment plan stipulated under the Main Contract without the written approval
from the Guarantor, the same guarantee term will be the term stipulated in the
original contract or the term as regulated by law.


The Lender and the Borrower agreed to modify the contents of the Main Contract,
which are not actually carried out, and in this case, the Guarantor will still
undertake the guarantee responsibility.


(E) In the event that the Lender and the Borrower agree to modify the draw plan
stipulated in the Main Contract, the Guarantor will still undertake the
guarantee responsibility.


9. Settlement of Disputes


In the process of fulfilling this Contract, the disputes between the Guarantor
and the Lender should be settled on two party’s consensus; if no agreement can
be reached, the disputes can be resolved through litigation to the People's
Court where the bank branch of the Lender is located.

13. Others


(A) Any other matters not expressly stated herein shall be resolved through the
Guarantor and the Lender’s consultation, or be dealt with according to the
national laws and regulations.


(B) There are three copies of the original contract, one of which belongs to the
Guarantor, the Lender and the Borrower, and three copies of counterparts.


14. Effectiveness of Contract


This Contract is effective from the date to be signed and sealed by the
Guarantor and the Lender.
 

--------------------------------------------------------------------------------






Guarantor: (Signature)
ID No.: 422426195803290012






Date:




Lender:            (sealed with Contract Stamp)




Legal representative: (signature)


(Or Authorized Agent)






Date:


Signed Venue: Shenzhen Branch, China Development Bank Co., Ltd.
 

--------------------------------------------------------------------------------


 
Annex 1
 
List of Properties of the Guarantor
 
Order
Description
Title No
Location
Legal
Owner
Amount
(RMB)
1
Automobile
BJT418
(Guangdong)
Car Park,  Block A Galaxy
Century, Futian District,
Shenzhen, China
Song Yi
961,000
2
Properties
 
4th Floor, Block 21,Ba Gua
Ning, Futian District,
Shenzhen, China
Song Yi
1,083,000
3
Common stock
Sino Olympics
Industrial Ltd
(80% stake)
SINO  OLYMPICS
Song Yi
 

 

--------------------------------------------------------------------------------

